Judgment unanimously affirmed. Memorandum: The issues raised by defendant on appeal lack merit. The court, in this prosecution for criminal possession and criminal sale of a controlled substance, did not abuse its discretion in ruling that the prosecutor could cross-examine defendant concerning his convictions for burglary, larceny, and criminal trespass. Defendant did not preserve for appellate review his contention that the court erred in its charge on identification testimony. The verdict was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). The suppression court properly admitted the identification testimony of the undercover officer as a confirmatory viewing (see, People v Morales, 37 NY2d 262). Finally, we decline to dismiss the noninclusory concurrent count of criminal possession of a controlled substance in the third degree. (Appeal from judgment of Supreme Court, Erie County, Rossetti, J.—criminal sale of controlled substance, third degree.) Present—Callahan, J. P., Doerr, Boomer, Pine and Lawton, JJ.